  Case 14-46268      Doc 43    Filed 05/22/19 Entered 05/22/19 15:49:56         Desc Main
                                 Document     Page 1 of 4


                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

IN THE MATTER OF:                                 )      CHAPTER 13
                                                  )
    EDWARD N. ROGERS and                          )      14 B 46268
    CYNTHIA R. SOLOMON-ROGERS,                    )
           Debtors                                )      JUDGE PAMELA S. HOLLIS
                                                         (Joliet Court)

                              NOTICE OF MOTION

TO: Glenn Stearns, Trustee, 801 Warrenville Road, suite 650, Lisle, IL 60532
           (via electronic notice)
    Edward and Cynthia Rogers, 1406 N. Brentwood Place, Joliet, IL 60435
           (via mail)
    See attached service list:

       PLEASE TAKE NOTICE that on the 7th day of June, 2019 at the hour of 10:45 a.m.
or as soon thereafter as counsel may be heard, I shall appear before the Honorable
PAMELA S. HOLLIS, Bankruptcy Judge, Joliet City Hall, 150 West Jefferson, 2nd floor,
Joliet, Illinois, and then and there present the attached Motion to Sell Real Estate, at which
time and place you may appear, if you so see fit.


                                           _/s/ Marc C. Scheinbaum     __
                                           Marc C. Scheinbaum (# 6180394)
                                           P. O. Box 5009
                                           Vernon Hills, IL 60061
                                           847-636-4676




STATE OF ILLINOIS                      )
                                       ) ss
COUNTY OF C O O K                      )

           I, Marc C. Scheinbaum, duly sworn on oath, state that I placed a copy of this
Notice and attached Motion to the Debtors and Creditors on the attached service list in a
properly addressed, stamped and sealed envelope at the U. S. Mails at Vernon Hills, IL,
and served the Chapter 13 Trustee and several Creditors as noted by electronic notice, this
22nd day of May, 2019.

                                              /s/ Marc Scheinbaum___
Case 14-46268       Doc 43   Filed 05/22/19 Entered 05/22/19 15:49:56   Desc Main
                               Document     Page 2 of 4


    Service List:

    Carrington Mortgage Services             (via electronic notice)
    c/o Codilis & Associates, PC
    15W030 North Frontage Road
    Burr Ridge, IL 60527

    Ally Financial
    P O Box 130424
    Roseville, MN 55113-0004

    First Merit Bank                         (via electronic notice)
    c/o Weltman, Weinberg & Reis
    180 N. LaSalle Street, # 2400
    Chicago, IL 60601

    A T & T Universal Card
    c/o eCAST Settlement Corp
    P O Box 29262
    New York City, NY 10087-9262

    Corporate America Family C U
    2075 Big Timber Road
    Elgin, IL 60123-1140

    Discover Bank
    P O Box 3025
    New Albany, OH 43054-3025

    JC Penney’s / Home Depot /
    Lord & Taylor
    c/o Portfolio Recovery Associates, LLC
    P O Box 41067
    Norfolk, VA 23541
 Case 14-46268       Doc 43   Filed 05/22/19 Entered 05/22/19 15:49:56       Desc Main
                                Document     Page 3 of 4


                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

IN THE MATTER OF:                               )      CHAPTER 13
                                                )
   EDWARD N. ROGERS and                         )      14 B 46268
   CYNTHIA R. SOLOMON-ROGERS,                   )
          Debtors                               )      JUDGE PAMELA S. HOLLIS
                                                )      (Joliet Court)

                          MOTION TO SELL REAL ESTATE


      Now come EDWARD N. ROGERS AND CYNTHIA R. SOLOMON-ROGERS,

Debtors herein, by and through Marc C. Scheinbaum, and in support of their Motion to Sell

Real Estate, respectfully represents unto this Honorable Court as follows:

      1.    The voluntary petition for relief under Chapter 13 was filed on behalf of the

Debtors on December 31, 2014.

      2.    The confirmed plan proposed to pay a 24% dividend to all GUCs who filed

timely claims. The plan will complete in 7 months.

      3.    Edward Rogers has been relocated to Tennessee for his job with Canadian

National Railroad.

      4.    Because of this relocation, the Debtors will be selling their residence at 1406

N. Brentwood Place, Joliet, IL.

      5.    The gross sales price of the accepted offer is $196,600 and the Debtors will

receive net proceeds of approx. $61,000. During the past 4 years, the Debtors did a

number of improvements to the kitchen and bathrooms which partially accounts for this

increase in value.
 Case 14-46268      Doc 43    Filed 05/22/19 Entered 05/22/19 15:49:56         Desc Main
                                Document     Page 4 of 4


       6.   At the time the Debtors filed this Chapter 13, they claimed a homestead

exemption of $30,000. By the completion of the Chapter 13, GUCs will have received

approx. $34,000.

       7.   Because the GUCs have received more than they would have under a Chapter

7 liquidation analysis, even including the home’s appreciation and upgrades, the Debtors

respectfully request that hey be allowed to keep the net proceeds with no turn over of any

funds to the Chapter 13 Trustee.

       8.   The Debtors’ are not requesting any changes to their plan and will make the

remaining plan payments.

       9.   No Creditor will be harmed by the entry of the order allowing the Debtors to sell

their residence with no turn over of any additional funds to the Trustee.



       WHEREFORE, EDWARD N. ROGERS and CYNTHIA R. SOLOMON-ROGERS,

Debtors herein, prays for the entry of an Order to Sell Real Estate with no turn over of any

additional funds to the Chapter 13 Trustee, and for such other and further relief as the

Court shall deem proper.



                                   Respectfully submitted,

                                   /s/ Marc C. Scheinbaum

                                   Marc C. Scheinbaum, Attorney for the Debtors



MARC C. SCHEINBAUM (#6180394)
SCHEINBAUM & WEST, LLC
P.O.Box 5009
Vernon Hills, IL 60061-5009
847-636-4676
